DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmon (PN 9,768,211, of record).
Harmon discloses, as shown in Figures, a semiconductor device comprising:
	a substrate (not shown, 500, [0019], [0052]);
	a plurality of single-photon avalanche diodes (SPADs in array 60, 80, 90, 1075, 1200, 1400, 1500, 1700 or 1975) in the substrate [0057];
	a first isolation structures (the right 602B or 1902B and the left 602B or 1902B) that surround pairs of SPADs; and
	second isolation structures (the middle 602B or 1902B) formed between the SPADs of each of the pairs of SPADs, wherein the second isolation structures are different (shape) than the first isolation structures.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (PN 9,768,211, of record) in view of Chung et al. (US 2013/0187131, of record).
Regarding claim 10, Harmon discloses, as shown in Figures, a silicon photomultiplier comprising:
	a semiconductor substrate (not shown, 500, [0019], [0052]);
	an array of microcells (SPADs in array 60, 80, 90, 1075, 1200, 1400, 1500, 1700 or 1975) in the semiconductor substrate [0057].
Harmon does not disclose at least one microcell of the array of microcells is a split microcell with first and second microcell segments.  However, Chung et al. discloses a diode having an array of pixels, wherein each pixel circuit (PC) of the array of pixels is a split pixel circuit with first and second pixel circuit segments (PC1 and PC2).  Note Figure 5 of Chung et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the microcell of Harmon being a split microcells with first and second microcell segments, such as taught by Chung et al. in order to separated operate the cell to perform the desired function. 

Regarding claims 11 and 17, Harmon and Chung et al. do not discloses the first and second microcells segments of the split microcell are separated by a distance, or the crosstalk probability between the SPADs of each of the pairs of SPADs, as that claimed by Applicants, however, Harmon mentions in paragraph [0069] that the direct connection between capacitor C1 and contact ring 610 provides a low impedance path to output 820, providing a significant boost in the output 820 signal power compared to the case where the capacitance of capacitor C1 is negligible or nonexistent so that a signal with a greater amplitude and a correspondingly greater signal to noise ratio can be achieve.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the first and second microcells segments of the split microcell are by a desired distance, or to form the SPADs having a desired crosstalk probability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12, Harmon and Chung et al. disclose the first microcells segment includes a first SPAD and wherein the second microcell segment includes a second SPAD.

Regarding claim 13, Harmon and Chung et al. disclose the split microcell further comprises:
	a first resistor (R);
	a second resistor (R’);
	a first contact (part connection connects to R) between the first SPAD and the first resistor; and


Regarding claim 14, Harmon and Chung et al. disclose the split microcell further comprises:
	a first contact (part connection) between the first microcell segment and a first output line (820); and
	a second contact (part connection) between the second microcell segment and a second output line (820) (Figures 4 and 8).

Regarding claim 15, Harmon and Chung et al. disclose the photomultiplier further comprising: trench isolation structures (the right 602B or 1902B and the left 602B or 1902B) formed around a perimeter of the split microcell.

Regarding claim 16, Harmon and Chung et al. disclose the photomultiplier further comprising: isolation structures (the middle 602B or 1902B) that are different than the trench isolation structures and that are formed between the first and second microcell segments of the split microcell.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (PN 9,768,211, of record).
Although Harmon does not teach the crosstalk probability between the SPADs of each of the pairs of SPADs, as that claimed by Applicants, however, Harmon mentions in paragraph [0069] that the direct connection between capacitor C1 and contact ring 610 provides a low impedance .

Allowable Subject Matter
6.	Claims 1-9 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-9 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising a plurality of microcells, wherein each one of the microcells comprises first and second single-photon avalanche diodes separated by intra-microcells isolation structures, in combination with the remaining claimed limitations of claim 1.

Response to Arguments
8.	Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
The rejection of claims 1-9 over the Harmon in view of Chung et al. is accordingly withdrawn.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

It is argued, at page 12 of the Remarks, that the teaching in Chung et al. regarding two pixel circuit units in a display has no relevance to the SPAD array of Harmon.  This argument is not convincing because Harmon discloses a photodetector includes a plurality of pixels (Abstract), and each pixel comprising a SPAD microcell.  Chung et al. also discloses a display includes a plurality of pixels and each pixel comprises a pixel circuit (PC), wherein the pixel circuit is a split pixel circuit with first and second pixel circuit segments (PC1 and PC2).  So both Harmon and Chung et al. belong to technical fields relating to each other and have a common structure.

It is argued, at page 12 of the Remarks, that Chung et al. does not disclose a split microcells with first and second microcell segments.  This argument is not convincing because Chung et al. .

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chung et al. discloses a pixel circuit is formed to separately operate the cell to perform the desired function.

It is argued, at page 12 of the Remarks, that modifying Harmon in order to separately operate the cell to perform the desired function is not clear.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chung et al. discloses each microcell 

It is argued, at pages 15-16 of the Remarks, that Harmon discloses, in Figure 6, the second isolation 602B in the middle of the SPAD array (Shape 2) is formed around the periphery of the array, regardless of the size of the array, so that Harmon fails to show or suggest that Shape 2 surround pairs of SPAD.  This argument is not convincing because Harmon discloses, as shown in Figures 6-19, that the first isolation 602B or 1902B at the edges of the SPAD array (left and right 602B or 1902B in Figures 6-19) of the SPAD array (Shape 1) surround pairs of SPADs (630A&630B, 630C&630D).

It is argued, at page 16 of the Remarks, that Harmon does not disclose the first isolation structures comprise deep trench isolation structures.  This argument is not convincing because Harmon discloses, as shown in Figures 6-19 and Col. 10, lines 7-10, that the depth of the first isolation structure 602B can extend into layers 601 and/or 600.  Therefore, the first isolation structures 602B comprise deep trench isolation structures.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897